Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyon (US Patent Application Publication 20190385765 A1).
As per claim 1, Lyon teaches an electrical connector 102, comprising: a housing 306; and a bus bar 450 extending within the housing 306, wherein the housing 306 includes an integrated cooling circuit 110 that includes a heat exchanger channel 430 disposed proximate to the bus bar 450, wherein the heat exchanger channel 430 is configured to receive a fluid (along 604) for convectively cooling the bus bar 450.
As per claim 4, Lyon teaches an electrical connector 102, wherein the heat exchanger channel 430 includes a plurality of heat transfer augmentation features 426.
As per claim 5, Lyon teaches an electrical connector 102, wherein the plurality of heat transfer augmentation features 426 are configured as axial ribs, pins, or a lattice structure (along 426).
As per claim 6, Lyon teaches an electrical connector 102, wherein the integrated cooling circuit 110 includes an inlet junction passage 312 and an outlet junction passage 314 connected to the heat exchanger channel 430.
As per claim 7, Lyon teaches an electrical connector 102, wherein the inlet junction passage 312 connects to an inlet passage 432 formed inside the housing 306, and the outlet junction passage 314 connects to an outlet passage (see paragraph [0038]) formed inside the housing 306.
As per claim 8, Lyon teaches an electrical connector 102, wherein the integrated cooling circuit 110 is incorporated into the housing 306 without the use of separate mechanical fasteners.
As per claim 10, Lyon teaches an electrical connector 102, wherein the integrated cooling circuit 110 includes a plurality of heat exchanger channels 430.
As per claim 11, Lyon teaches an electrified vehicle 202, comprising: an electrified powertrain component (along 202); and an electrical connector 102 connected to the electrified powertrain component (along 202), wherein the electrical connector 102 includes a housing 306, a bus bar 450, and an integrated cooling circuit 110 disposed inside the housing 306 at a location proximate the bus bar 450, wherein a heat exchanger channel 430 of the integrated cooling circuit 110 is configured to receive a fluid (along 604) for convectively cooling the bus bar 450.
As per claim 12, Lyon teaches an electrified vehicle 202, wherein the electrical connector 102 is part of a charge port assembly 100 of the electrified vehicle 202.
As per claim 13, Lyon teaches an electrified vehicle 202, wherein the electrified powertrain component (along 202) is an on-board charger module (see paragraph [0003]), a traction battery pack 104, a power electronics module (see paragraph [0003]), or an electric machine (see paragraph [0021]).
As per claim 16, Lyon teaches an electrified vehicle 202, wherein the heat exchanger channel 430 includes a plurality of heat transfer augmentation features 426.
As per claim 17, Lyon teaches an electrified vehicle 202, wherein the plurality of heat transfer augmentation features 426 are configured as axial ribs, pins, or a lattice structure (along 426).
As per claim 18, Lyon teaches an electrified vehicle 202, wherein the integrated cooling circuit 110 includes an inlet junction passage 312 and an outlet junction passage 314 connected to the heat exchanger channel 430.
As per claim 19, Lyon teaches an electrified vehicle 202, wherein the inlet junction passage 312 connects to an inlet passage 432 formed inside the housing 306, and the outlet junction passage 314 connects to an outlet passage (see paragraph [0038]) formed inside the housing 306.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US Patent Application Publication 20190385765 A1) in view of YONAK (US Patent Application Publication 20180130589 A1). 
As per claim 2, Lyon teaches an electrical connector 102, wherein the housing 306 is comprised of a thermally conductive polymer (along 306, see paragraph [0045]).
Lyon does not teach, a conductive filler.
YONAK teaches a conductive filler 406.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK a conductive filler.
The motivation to combine the teachings of Lyon in view of YONAK would have been a to provide additional cooling (see paragraph [0079] and [0083]).
As per claim 3, Lyon teaches an electrical connector 102.
Lyon does not teach, wherein the conductive filler includes aluminum nitride or boron nitride.
YONAK teaches wherein the conductive filler 406 includes aluminum nitride or boron nitride (see paragraph [0079]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK wherein the conductive filler includes aluminum nitride or boron nitride.
The motivation to combine the teachings of Lyon in view of YONAK would have been a to provide additional cooling (see paragraph [0079] and [0083]).
As per claim 9, Lyon teaches an electrical connector 102, between the heat exchanger channel 430 and the bus bar 450.
Lyon does not teach, a potting compound disposed in a gap.
YONAK teaches a potting compound (see paragraph [0063]) disposed in a gap (along 212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK a potting compound disposed in a gap.
The motivation to combine the teachings of Lyon in view of YONAK would have been provide mechanical protection for the components (see paragraph [0063]).
As per claim 14, Lyon teaches an electrified vehicle 202, wherein the housing 306 is comprised of a thermally conductive polymer (along 306, see paragraph [0045]).
Lyon does not teach, a conductive filler.
YONAK teaches a conductive filler 406.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK a conductive filler.
The motivation to combine the teachings of Lyon in view of YONAK would have been a to provide additional cooling (see paragraph [0079] and [0083]).
As per claim 15, Lyon teaches an electrified vehicle 202.
Lyon does not teach, wherein the conductive filler includes aluminum nitride or boron nitride.
YONAK teaches wherein the conductive filler 406 includes aluminum nitride or boron nitride (see paragraph [0079]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK wherein the conductive filler includes aluminum nitride or boron nitride.
The motivation to combine the teachings of Lyon in view of YONAK would have been a to provide additional cooling (see paragraph [0079] and [0083]).
As per claim 20, Lyon teaches an electrified vehicle 202, comprising between the heat exchanger channel 430 and the bus bar 450.  
Lyon does not teach, a potting compound disposed in a gap.
YONAK teaches a potting compound (see paragraph [0063]) disposed in a gap (along 212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lyon in view of YONAK a potting compound disposed in a gap.
The motivation to combine the teachings of Lyon in view of YONAK would have been provide mechanical protection for the components (see paragraph [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831